People v Chandler (2019 NY Slip Op 09393)





People v Chandler


2019 NY Slip Op 09393


Decided on December 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 26, 2019

Friedman, J.P., Webber, Kern, Moulton, JJ.


10673 548/17

[*1] The People of the State of New York, Respondent,
vChristopher Chandler, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diana Wang of counsel), for respondent.

Judgment, Supreme Court, New York County (Ellen N. Biben, J. at request for new counsel; Robert M. Mandelbaum, J. at jury trial and sentencing), rendered September 18, 2017, convicting defendant of attempted assault in the first degree and two counts of assault in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 15 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence disproved defendant's justification defense beyond a reasonable doubt.
The court properly denied defendant's eve-of-trial request for new counsel, in support of which defendant's only specific allegation was that counsel had not obtained a prison surveillance videotape of an alleged prior attack on defendant by the victim. The court made appropriate inquiry, which revealed that the Department of Correction had destroyed the video (ultimately resulting in a adverse inference charge at trial), and there was nothing to suggest any deficiency in defense counsel's performance (see People v Porto, 16 NY3d 93, 99-100 [2010]). Defendant's suggestion that his application raised other specific concerns warranting further inquiry finds no support in the record of the colloquy on substitution of counsel.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 26, 2019
CLERK